Citation Nr: 1726012	
Decision Date: 07/07/17    Archive Date: 07/18/17

DOCKET NO.  09-02 334	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for a prostate disorder claimed as benign prostatic hypertrophy, due to Agent Orange exposure. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

P. Daugherty, Associate Counsel


INTRODUCTION

The Veteran served in the United States Army with active duty from January 1971 to October 1973, which included service in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2007 of the Department of Veterans Affairs (VA) Regional Office (RO) in Decatur, Georgia.  Jurisdiction has been transferred to the RO in Montgomery, Alabama. 

The Veteran was afforded a travel board hearing before the undersigned Veterans Law Judge in April 2012.  A transcript of that hearing has been associated with the record.

This claim was previously before the Board in December 2012 and August 2015, both times at which it was remanded for further development.  The claim has now returned to the Board for further appellate action. 

The Board notes that the issue of entitlement to an increased rating in excess of 50 percent for posttraumatic stress disorder (PTSD) was remanded in August 2015 for the issuance of a statement of the case.  The Veteran did not subsequently perfect an appeal by submitting a VA Form 9 in response to the statement of the case for this issue and therefore, it is not currently before the Board.


FINDING OF FACT

The preponderance of the evidence is against a finding that the Veteran's current prostate disorder, claimed as benign prostatic hypertrophy, is related to active service, to include exposure to Agent Orange. 



CONCLUSION OF LAW

A prostate disorder was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2016). 


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist 

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to provide notification to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014) ; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  

Under 38 U.S.C.A. § 5102 VA first has a duty to provide an appropriate claim form, instructions for completing it, and notice of information necessary to complete the claim if it is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a duty to notify the claimant of the information and evidence needed to substantiate and complete a claim, i.e., existence of a current disability, the degree of disability, and the effective date of any disability benefits.  The appellant must also be notified of what specific evidence he is to provide and what evidence VA will attempt to obtain.  Third, VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  This includes obtaining all relevant evidence adequately identified in the record and, in some cases, affording VA examinations.  38 U.S.C.A. § 5103A.

In Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006), the United States Court of Appeals for Veterans Claims (Court) observed that a claim of entitlement to service connection consists of five elements, of which notice must be provided prior to the initial adjudication: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date.  38 U.S.C. § 5103(a).  
Here, letters sent to the Veteran in May 2006, September 2006 and January 2013, plus additional development letters, satisfied the VCAA notice requirement for his increased rating claim and entitlement to service connection claim, because they provided the Veteran with notice that fulfills the provisions of 38 U.S.C.A. § 5103(a) including notice of the laws and regulations governing disability ratings and effective dates as required by the Court in Dingess.  While the Veteran may not have been provided with adequate notice before all the claims were adjudicated, the Board finds that providing him with adequate notice in the above letters followed by a readjudication of the claims in the April 2017 supplemental statement of the case "cures" any timing problem associated with inadequate notice or the lack of notice prior to the initial adjudication.  Mayfield v. Nicholson, 20 Vet. App. 537 (2006) (Mayfield III), citing Mayfield II, 444 F.3d at 1333-34.  Furthermore, the Veteran has had the opportunity to allege that notice in this case was less than adequate and he has not done so.  See Goodwin v. Peake, 22 Vet. App. 128 (2008).  

VA also has a duty to assist the Veteran in the development of his claims.  This duty includes assisting the Veteran in the procurement of pertinent treatment records, and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all relevant facts have been properly developed and that all evidence necessary for equitable resolution of the claims has been obtained.  The Veteran's service treatment records and post-service VA treatment records have been obtained and associated with the claims file.  He has not indicated that there are any additional records that VA should seek to obtain on his behalf.   

The Veteran was most recently provided an examination in these matters in January 2013, followed with a March 2017 addendum opinion.  A review of the examination reports reveals that they contain sufficient clinical findings and discussion of the history and features of the disabilities to constitute an adequate medical examination.  Barr v. Nicholson, 21 Vet. App. 303 (2007). 

As the Veteran has not identified any additional evidence pertinent to his claims, and as there are no additional records to obtain, the Board concludes that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. § 5103 (a), or 38 C.F.R. § 3.159, and that the Veteran will not be prejudiced by the Board's adjudication of his claims.

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2016) requires that the Veterans Law Judge (VLJ) who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the April 2012 travel board hearing, the Veteran was assisted at the hearing by an accredited representative from the Alabama Department of Veterans Affairs on behalf of The American Legion.  The representative and the VLJ asked questions to ascertain the extent of any in-service event or injury and whether the Veteran's current disability is related to his service.  They also asked questions to draw out the current state of the Veteran's disabilities.  No pertinent evidence that might have been overlooked and that might substantiate the claim was identified by the Veteran or the representative.  The hearing focused on the elements necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim for service connection.  Therefore, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

II.  Service Connection 

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303.  If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection.  38 C.F.R. § 3.303(b), Walker v. Shinseki 708 F.3d 1331. (Fed. Cir. 2013).  Service connection may also be granted for any disease diagnosed after discharge from service when all of the evidence, including lay evidence, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d). In addition, service connection for certain chronic diseases may be established on a presumptive basis by showing that the condition manifested to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. § 3.307, 3.309(a) (2016). 

In order to establish service connection for a claimed disability, the following three elements must be satisfied: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship (nexus) between the present disability and the disease or injury incurred or aggravated during service.  Hickson v. West, 12 Vet. App. 246 (1999).

The requirement of a current disability is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim.  McClain v. Nicholson, 21 Vet. App. 319 (2007).

In evaluating the evidence in an appeal, it is the responsibility of the Board to weigh the evidence and decide where to give credit and where to withhold same and, in doing so, accept certain medical opinions over others.  Schoolman v. West, 12 Vet. App. 307 (1999).  In this regard, the Board has been charged with the duty to assess the credibility and weight given to the evidence.  Jandreau v. Nicholson, 492 F.3d 1372 (2007).  Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of the matter, VA shall give the benefit of the doubt to the Veteran.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Additionally, a veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the Vietnam era shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that there was no exposure.  38 C.F.R. § 3.307(a)(6)(iii) (2016).  A veteran is presumed exposed to Agent Orange if he or she had active military, naval, air service, in the Republic of Vietnam from January 9, 1962 through May 7, 1975, "unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service."  38 U.S.C.A. § 1116(f) (West 2014);  38 C.F.R. § (a)(6)(iii).

If a veteran was exposed to an herbicide agent during active military service, certain enumerated diseases shall be service connected if the requirements of 38 U.S.C.A. § 1116 and 38 C.F.R. § 3.307(a)(6)(iii) are met, even if there is no record of such disease during service, provided that the rebuttable presumption provisions of 38 U.S.C.A. § 1113(West 2014) and 38 C.F.R. § 3.307(d) are also satisfied.  38 C.F.R. § 3.309(e) (2016).  The enumerated diseases include AL amyloidosis; chloracne or other acneform disease consistent with chlorachne; Type 2 diabetes; Hodgkin's disease; ischemic heart disease; chronic B-cell lukemias; multiple myeloma; non-Hodgkin's lymphoma; Parkinson's disease; acute and subacute peripheral neuropathy; porphyria cutanea tarda; prostate cancers; respiratory cancers (cancer of the lung, bronchus, larynx, or trachea); and certain soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma.)  38 C.F.R. § 3.309(e). 

VA has determined that there is no positive association between exposure to herbicides and any other condition for which he has not specifically determined a presumption of service connection is warranted.  See, Diseases Not Associated with Exposure to Certain Herbicide Agents, 75 Fed. Reg. 81,332 (Dec. 27, 2010); see also Determinations Concerning Illnesses Discussed in National Academy of Sciences Report: Veterans and Agent Orange, 77 Fed. Reg. 47,924 (Aug. 10, 2012).

Despite the presumptive regulations, a claimant may establish service connection based on exposure to Agent Orange with proof of actual direct causation.  Stefl v. Nicholson, 21 Vet. App. 120 (2007).  (holding that the availability of presumptive service connection for some conditions based on exposure to Agent Orange does not preclude direct service connection for other conditions based on exposure to Agent Orange). 

The Veteran seeks entitlement to service connection for his prostate condition due to herbicide exposure. 

Although the Veteran served in the Republic of Vietnam during the Vietnam era, the Veteran's diagnosed prostate disorder, benign prostatic hypertrophy, is not one of the enumerated disabilities that are presumed due to herbicide exposure under 38 C.F.R. § 3.309(e).  Although prostate cancer is one of the enumerated disabilities, the Veteran does not have a prostate cancer diagnosis of record.  Accordingly, the claim of service connection of  presumptive basis as due to Agent Orange exposure fails because the herbicide presumption set forth in 38 U.S.C.A. § 1116 and 38 C.F.R. § 3.307 does not apply.  

The Veteran's service treatment records are negative for any complaints or findings of a prostate disorder, including his current condition of benign prostatic hypertrophy.  Additionally, the Veteran's October 1973 separation examination was also negative for any complaints or findings of a prostate disorder. 

The Veteran was first treated by the VA for a probable prostate disability in October 2006, when benign prostatic hypertrophy was noted in his record.  His prostate-specific antigen (PSA) was found to be within normal limits in May 2009 and at goal in May 2010, after which the Veteran's PSA levels continued to be monitored and he was prescribed a medication to keep them stable. 

The Veteran was provided with a VA examination with respect to his prostate disability in January 2013.  The examiner confirmed the diagnosis of benign prostatic hypertrophy and also noted that there was no diagnosis of prostate cancer.  While the examiner did opine that the Veteran's benign prostatic hypertrophy was less likely than not incurred in or caused by active duty service, the examiner did not provide an opinion as to whether or not the Veteran's disability could be due to his Agent Orange exposure.  An addendum opinion was provided in May 2013 that stated that there was no causal relationship between herbicides used in Vietnam and benign prostatic hypertrophy. 

In a July 2015 brief, the Veteran and his representative submitted two clinical studies which discussed the relationship between benign prostate hypertrophy and exposure to Agent Orange/dioxins.  In light of these studies, the Board directed the examiner to provide an addendum opinion regarding the Veteran's benign prostatic hypertrophy and Agent Orange exposure.

A March 2017 addendum opinion noted that the study conducted by the UT Southwestern Medical Center was no longer available for review.  Additionally, the second study which was conducted by the National Institutes of Health was a negative study that did not find a causal relationship between dioxin exposure and benign prostatic hypertrophy.  See, Serum Dioxin Testosterone, Subsequent Risk of Benign Prostatic Hyperplasia: A Prospective Cohort Study of Air Force Veterans, http://www.ncbi.nlm.nih.gov/pmc/articles/PMC1665407/ (last visited July 5, 2017).  Accordingly, the examiner opined that the Veteran's current prostate disorder, benign prostatic hypertrophy, is less likely than not related to Agent Orange exposure.  This opinion is not contradicted by another medical opinion of record. 
 Colvin v. Derwinski, 1 Vet. App. 171 (1991).   The Board therefore considers the March 2017 addendum opinion to be the most probative evidence of record as to the relationship, or lack thereof, between the Veteran's prostate disorder and Agent Orange exposure. 

In summary, the preponderance of the evidence is against a finding that the Veteran's prostate disorder claimed as benign prostatic hypertrophy was incurred or caused by his active duty service, to include exposure to Agent Orange.  Accordingly, based on the evidence of record, the Board finds that service connection for a prostate disorder, claimed as benign prostatic hypertrophy, is not warranted.  

ORDER 

Service connection for a prostate disorder claimed as benign prostatic hypertrophy, to include as secondary to Agent Orange exposure, is denied. 




____________________________________________
Michael J. Skaltsounis
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


